Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20  have been rejected
Claim Objections
1.	Claim 1 is objected to because of the following informalities:  
The claim must follow Jepson format (see MPEP section 608.01(m):
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 as one sentence .  
Claim 1 contains three  sentences separated by “and’s”. The claim should contain one sentence.
Appropriate correction is required.
2.	Claims 8 and 17 are objected to for the same reasons as per claim 1.

Claim Rejections - 35 USC § 101
3.	Claim 8 of the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A computer readable storage device and program instructions stored..”  is not tangibly embodied. “A non-transitory  computer readable storage device and program instructions stored..”   overcomes such rejection.
4.	Similarly, claims 9 and 19 are rejected under 35 USC § 101 for the same reasons as per claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gidney US publication no. 2021/0035008 (Hereinafter Gidney).
6.	In regard to claim 1, Gidney teaches:
A method comprising: 
measuring a first number of control qubits in a quantum algorithm, wherein a quantum circuit representation of the quantum algorithm includes a multiple-controlled-NOT gate; 
(Figure 3, step (304) and section [0051] in Gidney)
measuring a second number of ancilla qubits in a quantum computer; and 
(Figure 3, step (304) and section [0051] in Gidney)
comparing the first number and the second number to determine an optimum compilation method for a quantum circuit; and 
(Figure 9 and sections [0081]-[0084] in  Gidney)
compiling, in response to the comparison determining the second number is greater than one and less than the difference of the first number and 2, a quantum circuit from the quantum algorithm using a hybrid method.
(Figure 9 and sections [0081]-[0084] in  Gidney)
7.		In regard to claim 2, Gidney teaches:
The method of claim 1, wherein the hybrid method includes a basic method and an advanced method.
(Figure 9 and sections [0081]-[0084] in  Gidney)
8.		In regard to claim 3, Gidney teaches:
The method of claim 2, further comprising: determining a difference between the first number of control qubits and the second number of ancilla qubits.
(Figure 9 and sections [0081]-[0084] in  Gidney)
9.		In regard to claim 4, Gidney teaches:
The method of claim 3, further comprising: controlling, in response to the difference being less than five, a first subset of the number of control qubits with the basic method and a second subset of the number of control qubits with the advanced method.
(Figure 9 and sections [0081]-[0084] in  Gidney)
10.		In regard to claim 5, Gidney teaches:
The method of claim 3, further comprising: 
controlling, in response to the difference being less than or equal to four, a first subset of the number of control qubits with the advanced method.
(Figure 9 and sections [0081]-[0084] in  Gidney)
11.		In regard to claim 6, Gidney teaches:
The method of claim 5, further comprising: 
writing a result of the first subset of the number of control qubits to an ancilla qubit.
(Figure 3, step (312) and sections [0051]-[0052] in Gidney)
12.	In regard to claim 7, Gidney teaches:
The method of claim 6, further comprising: 
controlling a second subset of the number of control qubits and the ancilla qubit with the basic method.
(Figure 3, step (304) and section [0051] in Gidney)
13.	Claims 8 and 17 are rejected for the same reasons as per claim 1.
14.	Claims 9 and 10 has no patentable weight. The claims limitations are merely means of storing the program instruction and are rejected under 35 UCS 101.
15.	Claims 11-16 are rejected form the same reasons as per claims 2-7
16.	Claims 18-20 are rejected form the same reasons as per claims 2-7
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112